Citation Nr: 0720135	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-08 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.  

The claim was originally denied in January 1999 and was not 
appealed.  The veteran attempted to reopen the claim in 
August 2000.  The RO did so in a December 2002 decision, due 
to the enactment of the Veterans Claims Assistance Act of 
2000, which changed the standards by which veterans' claims 
are adjudicated.  It is this RO decision the veteran has 
appealed.

In November 2004, the Board denied the veteran's appeal for 
service connection for his paranoid schizophrenia.  He 
appealed to the Court of Appeals for Veterans Claims (Court).  
In an Order dated in August 2006, the Court vacated the 
November 2004 Board decision and remanded the matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2006 Order, the Court noted the veteran's 
contentions to the effect that VA should have obtained and 
considered his service personnel records, as well as private 
records.  The Court noted that the service personnel records 
could be pertinent and it could not be said that they were 
irrelevant without reviewing them.  Therefore, the records 
should be obtained.  The Court also noted that the veteran 
wanted a medical examination and opinion, but currently there 
was no evidence of psychiatric symptoms in service, so there 
was no basis for an opinion and that development was not 
needed.  The Court left open the possibility that, when 
obtained, the service personnel records could indicate 
psychiatric symptoms in service and could show a need for the 
requested medical opinion.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The agency or original jurisdiction 
(AOJ) should ask the veteran to 
complete releases for any private 
records he wants VA to try to obtain 
for him.  Thereafter, the AOJ should 
attempt to obtain the identified 
records and associate them with the 
claims file.  If the AOJ is unable to 
obtain the requested records, the AOJ 
should notify the veteran in accordance 
with 38 U.S.C.A. § 5103A(b) (West 
2002).  

2.  The AOJ should request a complete 
copy of the veteran's service personnel 
records, particularly those records 
having to do with his performance and 
separation from service.  

3.  If the service personnel records 
indicate the presence of psychiatric 
symptoms in service, the AOJ should 
forward the claims file to a 
psychiatrist for review and a medical 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's current 
psychiatric disorder began in service 
or increased in severity, beyond its 
natural progress, during service.  

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



